Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054


September 13, 2016
JDS1, LLC
2200 Fletcher Avenue, Suite 501
Fort Lee, NJ 07024
Attn:    Julian D. Singer
Gentlemen:
This letter (this “Agreement”) constitutes the agreement between (a) Aviat
Networks, Inc. (“Company”) and (b) JDS1, LLC (“JDS1”) and each of the other
related Persons (as defined below) set forth on the signature pages to this
Agreement (collectively with JDS1, the “JDS Group”). The JDS Group and each of
its Affiliates (as defined below) and Associates (as defined below) are
collectively referred to as the “Investors.” Company and the JDS Group are each
a “Party” and collectively the “Parties.”
1.Board Matters.
(a)New Director; Size of the Board. Company agrees that, following the execution
of this Agreement, Company’s Board of Directors (the “Board”) and all applicable
committees of the Board will take all action necessary (including increasing the
size of the Board) to include Wayne Barr, Jr. (the “New Director”) on Company’s
slate of nominees standing for election at Company’s Annual Meeting of
Stockholders in respect of its fiscal year 2016 (the “2016 Annual Meeting”).
Company’s slate of nominees for the 2016 Annual Meeting will consist of a total
of six individuals. During the Restricted Period (as defined below), Company
will not increase the size of the Board to more than six members. Company will
use its reasonable best efforts to hold the 2016 Annual Meeting no later than
November 30, 2016.
(b)2017 Annual Meeting. In the event that Company gives written notice to JDS1
that it intends to re-nominate the New Director for election to the Board at
Company’s Annual Meeting of Stockholders in respect of its fiscal year 2017 (the
“2017 Annual Meeting”) in accordance with the proviso in paragraph 15(f), then
the Board will also include the New Director on Company’s slate of nominees
standing for election at the 2017 Annual Meeting, which slate of nominees will
consist of not more than six individuals. Company will use its reasonable best
efforts to hold the 2017 Annual Meeting within 25 days of the anniversary of the
date of the 2016 Annual Meeting.
2.Committee Assignments. If elected to the Board, the Board will assign the New
Director to one or more committees of the Board in accordance with its customary
practice. During the Restricted Period, Company agrees that it will not form new
committees or subcommittees of the Board to which significant decision-making
authority is delegated that do not have the New Director as a member (unless the
New Director has, in the good faith determination of the Board, a conflict that
would prevent him from serving on such committee or subcommittee).
3.Compliance with Laws and Company Policies. JDS1 will cause the New Director
to, if requested by Company, agree in writing, during the term of any service as
a director of Company, to (a) comply with all laws, policies, procedures,
processes, codes, rules, standards and guidelines applicable to members of the
Board, including, without limitation, Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and corporate
governance guidelines, in each case as amended from time to time; and (b) keep
confidential all confidential information of Company and not impermissibly
disclose any discussions or matters considered in meetings of the Board and its
committees, unless previously disclosed publicly by Company.
4.No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the New Director, during his term of service as a director of
Company, will not be prohibited from acting in his


1

--------------------------------------------------------------------------------



capacity as a director or from complying with his fiduciary duties as a director
of Company (including, without limitation, voting on any matter submitted for
consideration by the Board, participating in deliberations or discussions of the
Board and making suggestions or raising any issues or recommendations to the
Board).
5.Voting Commitment. At the 2016 Annual Meeting, the Investors will (a) cause
all Voting Securities (as defined below) beneficially owned by them to be
present for quorum purposes; and (b) vote, or cause to be voted, all Voting
Securities beneficially owned by them in favor of the following matters, if they
are presented at the 2016 Annual Meeting: (i) Company’s slate of directors;
(ii) the ratification of Company’s independent registered public accounting
firm; (iii) approval of the Company’s named executive officer compensation;
(iv) the approval of Company’s Tax Benefit Preservation Plan (the “Preservation
Plan”); and (v) approval of certain amendments to the Amended and Restated
Certificate of Incorporation, as amended, of Company (the “Charter Amendment”),
which Charter Amendment will generally void transfers of Company’s securities
that would result in either a person (A) becoming the owner of 4.9% or more of
Company’s common stock or (B) who already owns 4.9% or more of Company’s common
stock from increasing its percentage ownership interest, it being understood
that the Investors’ obligation to vote in favor of the matters described in
clauses (iv) and (v) is subject to Company’s compliance with paragraph 11. In
addition, if the Restricted Period is still in effect at the 2017 Annual
Meeting, then at the 2017 Annual Meeting, the Investors will (1) cause all
Voting Securities beneficially owned by them to be present for quorum purposes;
and (2) vote, or cause to be voted, all Voting Securities beneficially owned by
them in favor of Company’s slate of directors.
6.Solicitation by Company. Company will recommend that Company’s stockholders
vote, and will solicit proxies, in favor of the election of the New Director at
the 2016 Annual Meeting (and, if the New Director is re-nominated to the Board
in connection with the 2017 Annual Meeting, at the 2017 Annual Meeting) and
otherwise support the New Director for election in a manner no less rigorous and
favorable than the manner in which Company supports its other nominees.
7.Director Benefits. The New Director will be entitled to the same director
benefits as other members of the Board, including, but not limited to,
(a) compensation for his service as a director and reimbursement for his
expenses on the same basis as all other non-employee directors of Company;
(b) equity-based compensation grants and other benefits on the same basis as all
other non-employee directors of Company; and (c) the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of Company as such rights may exist from time to
time.
8.Recusal. The JDS Group agrees that the Board or any of its committees, in the
exercise of its fiduciary duties, may recuse the New Director from any Board or
committee meeting or portion thereof at which the Board or such committee is
evaluating or taking action with respect to (a) the exercise of any of Company’s
rights or enforcement of any of the obligations under this Agreement; (b) any
action taken in response to actions taken or proposed by any Investor with
respect to Company; or (c) any proposed transaction between Company and any
Investor.
9.Ownership Requirement. If at any time the Investors cease to be the beneficial
owner of more than 5% of Company’s common stock, then the JDS Group will cause
the New Director to offer his resignation from the Board. The Board will
consider such resignation in accordance with its normal practices. If the Board
accepts such resignation, then the JDS Group will cause the New Director to
resign from the Board. In the event that Company accepts the New Director’s
resignation from the Board pursuant to this paragraph 9, then this Agreement,
and all of the Investors’ obligations hereunder, will immediately terminate.
From time to time, Company may make reasonable requests that the JDS Group
provide a written certification of its ownership of shares of Company’s common
stock, and the JDS Group will do so promptly following such requests.
10.Standstill. During the Restricted Period, none of the Investors or their
respective Affiliates and Associates or their respective principals, directors,
general partners, officers, employees, and agents and representatives acting on
their respective behalf not to, in any way, directly or indirectly (in each
case, except as expressly permitted by this Agreement):


2

--------------------------------------------------------------------------------



(a)with respect to Company or the Voting Securities (i) make, participate in or
encourage any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal; (ii) become a “participant” (as such term is
used in the proxy rules of the SEC) in any such solicitation of proxies or
consents; (iii) seek to advise, encourage or influence any Person with respect
to the voting of any Voting Securities; or (iv) initiate, encourage or
participate, directly or indirectly, in any “vote no,” “withhold” or similar
campaign (it being understood that nothing in this paragraph will restrict the
Investors’ ability to vote any Voting Securities on any matter);
(b)initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC), directly or indirectly, Company’s stockholders for the
approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Exchange Act, or otherwise, or cause or
encourage any Person to initiate or submit any such shareholder proposal;
(c)other than as provided in this Agreement, (i) seek, alone or in concert with
others, election or appointment to, or representation on, the Board;
(ii) nominate or propose the nomination of, or recommend the nomination of, or
encourage any Person to nominate or propose the nomination of or recommend the
nomination of, any candidate to the Board; or (iii) seek, alone or in concert
with others, or encourage any Person to seek, the removal of any member of the
Board;
(d)(i) call or seek to call a special meeting of stockholders, or encourage any
Person to call a special meeting of stockholders; (ii) conduct or seek to
conduct a solicitation of consents; or (iii) make a request for any stockholder
list or other similar Company records;
(e)other than solely with other Affiliates of the JDS Group with respect to
Voting Securities now or subsequently owned by them, (i) form or join (whether
or not in writing) in a partnership, limited partnership, syndicate or other
group, including, without limitation, a “group” as defined pursuant to Section
13(d) of the Exchange Act, with respect to any Voting Securities (other than any
group comprised solely of Investors); (ii) deposit any Voting Securities into a
voting trust, arrangement or agreement; or (iii) subject any Voting Securities
to any voting trust, arrangement or agreement;
(f)(i) make any offer or proposal (with or without conditions) with respect to
any merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving any Investor and Company; or (ii) solicit a third
party to, on an unsolicited basis, make an offer or proposal (with or without
conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving Company, or
publicly encourage, initiate or support any third party in making such an offer
or proposal;
(g)with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) pursuant to
the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or “stockholder forum”;
(h)other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board or Company, its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including, without limitation, any intent,
purpose, plan or proposal that is conditioned on, or would require, the waiver,
amendment, nullification or invalidation of any provision of this Agreement, or
take any action that could require Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition;
(i)sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Securities held by
the Investors to any third party, it being understood that the foregoing will
not restrict the Investors from entering into any transactions in
over-the-counter options with respect to the Voting Securities; and


3

--------------------------------------------------------------------------------



(j)other than with other Investors, have any discussions or communications, or
enter into any agreements, understandings or arrangements (whether written or
oral), with, or advise, finance, assist or encourage, any Person, in connection
with any of the foregoing.
11.Ownership Limitation. Promptly following the execution of this Agreement, the
Board will take all action necessary to permit the Investors to increase their
aggregate ownership to no more than 7.9% of Company’s common stock. These
actions will include, but not be limited to, (a) waiving the Preservation Plan
such that the Investors will not become an “Acquiring Person” as defined by the
Preservation Plan as a result of such an ownership increase; and (b) ensuring
that the Charter Amendment will not prohibit the Investors from increasing their
ownership in accordance with the previous sentence. The Board will consider in
good faith any request by the Investors to increase the ownership limitation in
this paragraph 11, taking into account, among other things, whether the
Investors increasing their ownership in Company would reasonably be expected to
adversely impact in any material respect the time period in which Company could
use the Tax Benefits (as defined in the Preservation Plan) or limit or impair
the availability to Company of the Tax Benefits.
12.Non-Disparagement. Subject to applicable law, each of the Parties covenants
and agrees that, during the Restricted Period, neither it nor any of its
respective Affiliates, Associates, agents, subsidiaries, successors, assigns,
officers, key employees or directors will in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s Affiliates, Associates, subsidiaries, successors, assigns,
officers (including any current or former officer of a Party or a Party’s
subsidiaries), directors (including any current or former director of a Party or
a Party’s subsidiaries), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives.
13.Compliance with this Agreement. JDS1 will cause the other Investors to comply
with the terms of this Agreement and will be responsible for any breach of the
terms of this Agreement by any Investor, whether or not such Investor is a party
to this Agreement.
14.Public Disclosure.
(a)Press Release. On the date of this Agreement, Company will issue a press
release in the form attached as Exhibit A (the “Press Release”). Neither Company
nor the Investors will make any public statements with respect to the matters
covered by this Agreement (including, without limitation, in the Schedule 13D
(as defined below), the Form 8-K (as defined below) or in any other filing with
the SEC, any other regulatory or governmental agency, any stock exchange or in
any materials that would reasonably be expected to be filed with the SEC) that
are inconsistent with, or otherwise contrary to, the statements in the Press
Release.
(b)Schedule 13D. The JDS Group will promptly prepare and file a Schedule 13D
(the “Schedule 13D”) with respect to Company with the SEC reporting the entry
into this Agreement. All disclosure in the Schedule 13D will be consistent with
this Agreement. The JDS Group will provide Company and its counsel with
reasonable opportunity to review and comment upon the Schedule 13D prior to
filing, and will consider in good faith any changes proposed by Company or its
counsel.
(c)Form 8-K. Company will promptly prepare and file a Current Report on Form 8-K
(the “Form 8-K”) with the SEC reporting the entry into this Agreement. All
disclosure in the Form 8-K will be consistent with this Agreement. Company will
provide the JDS Group and its counsel with reasonable opportunity to review and
comment upon the Form 8-K prior to filing, and will consider in good faith any
changes proposed by the JDS Group or its counsel.
15.Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” and “Associate” will each have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act and will include Persons who
become Affiliates or Associates, as applicable, of any


4

--------------------------------------------------------------------------------



Person subsequent to the date of this Agreement, it being understood that
(i) the members of the JDS Group and their Affiliates and Associates, on the one
hand, and Company and its Affiliates and Associates, on the other, will not be
deemed to be “Affiliates” or “Associates” of one another; and (ii) any entity in
which the JDS Group and their Affiliates and Associates do not have a direct or
indirect controlling interest will not be deemed to be an “Affiliate” or an
“Associate” of the Investors solely due to such relationship; (c) “Voting
Securities” means the shares of Company’s common stock and any other securities
of Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such shares or other
securities, whether or not subject to the passage of time or other
contingencies; (d) “business day” means any day other than a Saturday, Sunday or
a day on which the Federal Reserve Bank of San Francisco is closed;
(e) “beneficially own,” “beneficially owned” and “beneficial ownership” will
have the meaning set forth in Rule 13d-3 promulgated under the Exchange Act; and
(f) the “Restricted Period” means the period from the date of this Agreement
until 15 business days prior to the deadline for the submission of stockholder
nominations of directors and business proposals for the 2017 Annual Meeting;
provided, however, that if, prior to the end of the Restricted Period, Company
delivers written notice to JDS1 that Company intends to re-nominate the New
Director for re-election at the 2017 Annual Meeting, then the Restricted Period
will terminate 15 business days prior to the deadline for the submission of
stockholder nominations of directors and business proposals for Company’s Annual
Meeting of Stockholders in respect of its fiscal year 2018.
16.Representations of the JDS Group. Each member of the JDS Group, severally and
not jointly, represents as to itself that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such member, enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(b) this Agreement does not and will not violate any law, any order of any court
or other agency of government, its organizational documents or any provision of
any agreement or other instrument to which such member or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever; and (c) as of the date of this Agreement, it has not, and
during the Restricted Period, it will not, directly or indirectly, compensate or
agree to compensate the New Director for his service as a director of Company
with any cash, securities (including, without limitation, any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities. The JDS Group represents and
warrants that as of the date of this Agreement, it is the beneficial owner of an
aggregate of 345,291 shares of Voting Securities.
17.Representations of Company. Company represents that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of Company;
and (c) does not and will not violate any law, any order of any court or other
agency of government, Company’s certificate of incorporation or bylaws, each as
amended from time to time, or any provision of any agreement or other instrument
to which Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any material lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever.
18.Specific Performance. Company and the JDS Group each acknowledge and agree
that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach of this Agreement, (a) the Party seeking specific
performance will be entitled to injunctive and other equitable relief, without
proof of actual damages; (b) the Party against whom specific performance is
sought will not plead in defense thereto that there would be an adequate remedy
at law; and (c) the Party against whom specific performance is sought agrees to
waive any


5

--------------------------------------------------------------------------------



applicable right or requirement that a bond be posted. Such remedies will not be
the exclusive remedies for a breach of this Agreement, but will be in addition
to all other remedies available at law or in equity.
19.Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement and the
Exhibit constitute the only agreement between the Investors and Company with
respect to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement binds, and will inure to the benefit, of the Parties and
their respective successors and permitted assigns. Neither Company nor any
member of the JDS Group may assign or otherwise transfer either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other Party. Any purported transfer requiring consent
without such consent is void. No amendment, modification, supplement or waiver
of any provision of this Agreement will be effective unless it is in writing and
signed by the Party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any Party of a breach of
any provision of this Agreement will not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a Party to insist upon strict
adherence to any term of this Agreement on one or more occasions will not be
considered a waiver or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
20.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
21.Governing Law; Forum. This Agreement is governed by and will be construed in
accordance with the laws of the State of Delaware. Each of Company and the JDS
Group (a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware will have exclusive personal jurisdiction); (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; (c) agrees that it will not bring any
action relating to this Agreement or otherwise in any court other than the such
courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 24 or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof.
22.Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.
23.Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.
24.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in, and all legal process in regard to, this
Agreement will be in writing and will be deemed validly given, made or served if
(i) given by fax, when such fax is transmitted to the fax number set forth below
and the appropriate confirmation is received; or (ii) if given by any other
means, when delivered in


6

--------------------------------------------------------------------------------



person, by overnight courier or two business days after being sent by registered
or certified mail (postage prepaid, return receipt requested) as follows:
(a)If to Company:
Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054
Attn:    General Counsel
Fax:    (408) 567-7111
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94303
Attn:    Larry W. Sonsini
Robert G. Day
Douglas K. Schnell
Fax:    (650) 493-6811


(b)If to the JDS Group:
JDS1, LLC
2200 Fletcher Avenue, Suite 501
Fort Lee, NJ 07024
Attn:    Julian D. Singer
Fax:    (201) 224-2762
with copies (which will not constitute notice) to:
Andrews Kurth LLP
450 Lexington Avenue
New York, NY 10017
Attn:    Jeremy B. Reckmeyer
Fax:    (212) 850-2929


and
Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, TX 78701
Attn:    J. Russel Denton
Fax:    (512) 320-9292
At any time, any Party may, by notice given in accordance with this paragraph 24
to the other Parties, provide updated information for notices pursuant to this
Agreement.
25.Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or


7

--------------------------------------------------------------------------------



prepared it is of no application and is hereby expressly waived by each of the
Parties, and any controversy over interpretations of this Agreement will be
decided without regard to events of drafting or preparation.
26.Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.
27.Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.
[Signature page follows.]


8

--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.
Very truly yours,
AVIAT NETWORKS, INC.


By:
/s/ Michael Pangia
 
Name:
Michael Pangia
 
Title:
President and CEO



ACCEPTED AND AGREED
as of the date written above:
JDS1, LLC
By:    /s/Julian Singer
Name:    Julian Singer
Title:Managing Member




Julian Singer
/s/Julian Singer


DAVID S. OROS
/s/David S. Oros


9

--------------------------------------------------------------------------------





EXHIBIT A
Form of Press Release
(see attached)


10

--------------------------------------------------------------------------------



Aviat Networks Reaches Agreement with JDS1, LLC


SANTA CLARA, Calif., September [13], 2016 - Aviat Networks, Inc. (NASDAQ: AVNW),
the leading expert in microwave networking solutions, today announced that it
has reached an agreement with JDS1, LLC and certain other investors
(collectively, the “JDS Group”) related to Aviat’s fiscal 2016 Annual Meeting of
Stockholders (the “2016 Annual Meeting”). Under the agreement, Aviat agreed to
include Wayne Barr, Jr. in its slate of director nominees for election at the
2016 Annual Meeting.
 
In connection with the agreement, the members of the JDS1 Group have agreed,
among other things, to vote all of their shares of Aviat’s stock in favor of
each of the Board of Directors’ nominees at the 2016 Annual Meeting. If the
Board of Directors chooses to re-nominate Mr. Barr to stand for election at
Aviat’s fiscal 2017 Annual Meeting of Stockholders, then the JDS1 Group must
again vote all of their shares of Aviat’s stock in favor of each of the Board of
Directors’ nominees. The members of the JDS1 Group have agreed to certain other
customary standstill provisions. The agreement will be included as an exhibit to
a Current Report on Form 8-K, which will be filed with the Securities and
Exchange Commission in the ordinary course.
 
Wilson Sonsini Goodrich & Rosati, Professional Corporation is acting as Aviat’s
legal counsel.
 
About Wayne Barr Jr.
 
Since January 2013, Mr. Barr has been Managing Director of Alliance Group of NC,
LLC, a full service real estate firm in North Carolina. He is the principal of
Oakleaf Consulting Group LLC, a management consulting firm focusing on
technology and telecommunications companies, which he founded in 2001. Mr. Barr
also co-founded and was President from 2003 to 2008 of Capital & Technology
Advisors, a management consulting and restructuring firm. Mr. Barr has served as
a director of Concurrent Computer Corporation since August 2016. Mr. Barr has
served as a director of HC2 Holdings, Inc. since January 2014, where he served
as Chairman of the audit committee and nominating committee from January 2014
until June 2016. He has previously served on the board of directors of Anacomp,
Evident Technologies, Inc., Globix Corporation, IoSat Holdings Limited, Leap
Wireless International and NEON Communications.


About Aviat Networks
 
Aviat Networks, Inc. (NASDAQ: AVNW) is a leading global provider of microwave
networking solutions transforming communications networks to handle the
exploding growth of IP-centric, multi-Gigabit data services. With more than one
million systems sold in over 140 countries, Aviat Networks provides LTE-proven
microwave networking solutions to mobile operators, including some of the
largest and most advanced 4G/LTE networks in the world. Public safety, utility,
government and defense organizations trust Aviat Networks' solutions for their
mission-critical applications where reliability is paramount. In conjunction
with its networking solutions, Aviat Networks provides a comprehensive suite of
localized professional and support services enabling customers to effectively
and seamlessly migrate to next-generation Carrier Ethernet/IP networks. For more
than 50 years, customers have relied on Aviat Networks' high performance and
scalable solutions to help them maximize their investments and solve their most
challenging network problems. Headquartered in Santa Clara, California, Aviat
Networks operates in more than 100 countries around the world. For more
information, visit www.aviatnetworks.com or connect with Aviat Networks on
Twitter, Facebook and LinkedIn.
 
###




11